Per Curiam.
The trial court properly weighed and balanced the forum non conveniens factors as set out in Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 507, 67 S. Ct. 839, 91 L. Ed. 1055 (1947). Moreover, a Virginia court had already rendered a judgment declaring that Virginia law applied to the policy and that the plaintiff had no rights under the underinsured motorist provisions. That judgment was affirmed on appeal. The plaintiff’s argument that a Connecticut court should be given the opportunity to reach a different result on public policy grounds is not supported by authority and is not persuasive in its reasoning.
The judgment is affirmed.